EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Kaplan on 9 May 2022.

The application has been amended as follows: 
Claim 1, lines 9-10
“…to be purified due to polar properties[[,]] 

Claim 6, line 7:
“…valves 

Claim 12, lines 3-7:
“…tanks (121a, 121b, 121c) 

Cancel claim 13.
Claim 15, line 1:
“A system according to claim 23 

Claim 16, lines 1-3
“A system according to claim 23wherein the control system (31; 131) is further connected to sensors, pumps and valves in the…”

Cancel claims 17 and 18.

Claim 19, line 1:
“A system according to claim 23

Claim 21, line 1
“A system according to claim 23

Claim 22, line 1:
“A system according to claim 23

Claim 24, line 1:
“A system according to claim 23

Claim 25, lines 1-2:
“A system according to claim 24, wherein the is connected to sensors, pumps and…”

Claim 27, line 2:
“…mixed into the newly provided oil by the [[a]] mixing device (33) provided in the…”

Claim 30, line 1:
“A system according to claim 23


Reasons for Allowance
Claims 1-12, 15, 16, 19-25 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combined features of the separation aid and cellulose fiber powder depth filter, as now defined and encompassed by the claim, are considered to distinguish the instant claim(s) over the prior art. The Kanchi reference (US 2015/0265955) is still considered to be the closest prior art. The agglomeration aid used in the Kanchi reference is a dicarboxylic acid and the coagulant is selected from magnesium sulfate, copper sulfate, ferric sulfate, aluminum sulfate, and combinations thereof (see [0007]-[0008]). Kanchi does not disclose a depth filter of cellulose fiber. 
Regarding claims 9, 10 and 23, the claims have been amended to independent form and incorporate the subject matter indicated as allowable in the previous office action.
Regarding claim 9, the prior art does not disclose or adequately suggest reuse of a sludge phase from a previous purification cycle in a subsequent purification cycle, wherein the sludge phase is mixed into the newly provided oil by a mixing device. The prior art does not teach or suggest recycle of the sludge phase as claimed.
Regarding claims 10 and 23, the prior art does not disclose or suggest the process/system control features encompassed by claims 10 and 23, entailing monitoring output from a content detection sensor at the level of the oil phase outlet and stopping the removal of the sludge phase when the output indicates that an oil phase instead of a previous sludge phase is provided at the level of the oil phase outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772